 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
JONESBORO DIVISION

DAVID ERWIN PLAINTIFF
v. No. 3:18-cv-73-DPM

CITY OF PARAGOULD, ARKANSAS;

BILLY MCGRAV,, State Patrol Officer;

ARKANSAS STATE POLICE;

JOHN DOES, Officers 1-3; and

ANTHONY GANUS, Deputy

Sheriff, Greene County, Arkansas DEFENDANTS

JUDGMENT
1. Erwin’s claims against Anthony Ganus, the City of Paragould,
and its police officers are dismissed with prejudice.
2. Erwin’s claims against Billy McGraw and John Does 1-3 are

dismissed without prejudice.

D.P. Marshall Jr.
United States District Judge

 

CF Avqust 20/9

 
